DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 6, 10, 18, and 19 are cancelled. A complete action on the merits of pending claims 1-5, 7-9, 11-17, and 20 appears herein.

Response to Arguments
Applicant’s arguments with respect to claims 1, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second pluralities of electrodes being expandable in a helical coil of claims 4, 9, and 17 respectively must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-9, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "this bipolar arrangement" in the second to last line of the claim.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation “this bipolar arrangement” is interpreted as “a bipolar arrangement.” Claims 2-5, 7-9, and 12 are rejected due to their respective dependencies on claim 1.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 7, 8, 13-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LeVeen et al. (hereinafter “LeVeen”) (US 5,827,276) in view of Ostrovsky et al. (hereinafter “Ostrovsky”) (US 2005/0107781 A1).
Regarding claim 1, LeVeen teaches a tissue ablation device (Fig. 5) comprising: 
a first longitudinal member (Fig. 5, Char: 127 and 28’b) having a first end configured to be coupled to an energy generator (Fig. 5; and Col. 8, Lines 52-54: The proximal end (125b) of wire bundle (125) is electrically connected to active terminal (16)) and a second end comprising a first plurality of electrodes that are expandable about a central axis of the first longitudinal member; (Fig. 5, Char: 125 and 125a) and 
a second longitudinal member (Fig. 5, Char: 126, and 28’a) having a first end configured to be coupled to the energy generator (Fig. 5; and Col. 8, Lines 52-54: The proximal end (124b) of wire bundle (124) is electrically connected to active terminal (16)) and a second end comprising a second plurality of electrodes that are positioned about a central axis of the second longitudinal member, (Fig. 5, Char: 124 and 124a) wherein the second longitudinal member is configured to be nested entirely within the first longitudinal member and is extendable from the first longitudinal member to change a distance between the second plurality of electrodes on the second longitudinal member and the first plurality of electrodes on the first longitudinal member, (Col. 8, Lines 55-62) wherein with respect to the second longitudinal member the second plurality of electrodes remain radially positioned within the first plurality of electrodes. (Fig. 5) 
Leveen, as applied to claim 1 above, is silent regarding the target tissue between the first and second pluralities of electrodes is subject to ablation when energy is delivered to this bipolar arrangement of the first and second pluralities of electrodes. 
Ostrovsky, in a similar field of endeavor, teaches an ablation device (Fig. 5, Char. 200: ablation device) comprising a first longitudinal member (Fig. 5, Char. 202: elongated member) comprising a first plurality of electrodes, (Fig. 5, Char. 206: tines) and a second longitudinal member (Fig. 5, Char. 204: elongated member) comprising a second plurality of electrodes; (Fig. 5, Char. 208: tines) wherein the first and second plurality of electrodes form a bipolar arrangement; (Page 3, Par. [0045]) and wherein the target tissue between the first and second pluralities of electrodes is subject to ablation when energy is delivered to this bipolar arrangement of the first and second pluralities of electrodes. (Fig. 5, and Page 3, Par. [0045]: As energy is delivered to the tines (206 and 208), the tissue (fibroid) between the tines will be treated (ablated))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified LeVeen, as applied to claim 1 above, to incorporate the teachings of Ostrovsky, and configure the wire electrodes (124 and 125) of LeVeen to operate in a bipolar fashion with each other such that a target tissue between the wire electrodes (124 and 125) of LeVeen is subject to ablation when energy is delivered to the bipolar arrangement of wire electrodes (124 and 125). Using a bipolar configuration would allow for the device to benefit from higher efficiency and greater control of the shape of the ablation region, as suggested in Ostrovsky. (Page 2, Par. [0035])
Regarding claim 2, the combination of LeVeen/Ostrovsky, as applied to claim 1 above, teaches the first plurality of electrodes of the first longitudinal member are expandable in a basket-like configuration. (LeVeen: Fig. 5: Wire distal ends (125a) are expandable in a basket-like configuration)
Regarding claim 3, the combination of LeVeen/Ostrovsky, as applied to claim 2 above, teaches the first plurality of electrodes are located laterally along the basket-like configuration. (LeVeen: Fig 5: Wire distal ends (125) extend radially (laterally) from the central axis of outer tube (127))
Regarding claim 5, the combination of LeVeen/Ostrovsky, as applied to claim 1 above, is silent regarding an insulator located on at least a portion of the plurality of first electrodes of the first longitudinal member that is distal to the central axis of the first longitudinal member.
		LeVeen, in another embodiment, teaches an insulator (Fig. 7, Char. 344: portions; Col. 9, Lines 22-23: Portions (344) are coated with an electrically insulative material) located on at least a portion of a plurality of bipolar electrodes (Fig. 7, Char. 324: wires) of a first longitudinal member (Fig. 7, Char. 312: probe) that is distal to the central axis of the first longitudinal member. (Fig. 7: Portions (344) are located away from the central axis of probe (312) in a radial direction)
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of LeVeen/Ostrovsky, to further incorporate the teachings of LeVeen, and configure wire distal ends (125a) of LeVeen to include the insulative coating of the Fig. 7 embodiment of LeVeen. Doing so would allow for the creation of a more uniform distribution of heat from the exposed portions of wire distal ends (125a), as suggested in LeVeen. (Col. 9, Lines 23-28)
Regarding claim 7, the combination of LeVeen/Ostrovsky, as applied to claim 1 above, teaches the second plurality of electrodes are located within the first plurality of electrodes when both the first plurality of electrodes and the second plurality of electrodes are in an expanded state. (LeVeen: Fig. 5: Wire bundle (124) is housed within wire bundle (125) within outer tube (127))
Regarding claim 8, the combination of LeVeen/Ostrovsky, as applied to claim 1 above, teaches the second plurality of electrodes of the second longitudinal member are expandable in a basket-like configuration. (LeVeen: Fig. 5: Wire distal ends (124a) are expandable in a basket-like configuration)
Regarding claim 13, LeVeen teaches
advancing a first longitudinal member (Fig. 5, Char: 127 and 28’b) and a second longitudinal member (Fig. 5, Char: 126, and 28’a) nested within the first longitudinal member into a tissue region of a body of a patient, (Col. 8, Lines 55-62) wherein the first longitudinal member comprises a first end configured to be coupled to an energy generator (Fig. 5; and Col. 8, Lines 52-54: The proximal end (125b) of wire bundle (125) is electrically connected to active terminal (16)) and a second end comprising a first plurality of electrodes that are expandable to change the respective positioning between the plurality of electrodes (Fig. 5, Char: 125 and 125a) and the second longitudinal member (Fig. 5, Char: 126, and 28’a) comprising a first end configured to be coupled to the energy generator Fig. 5; and Col. 8, Lines 52-54: The proximal end (124b) of wire bundle (124) is electrically connected to active terminal (16)) and a second end comprising a second plurality of electrodes that are positioned about a central axis of the second longitudinal member, (Fig. 5, Char: 124 and 124a) wherein the second longitudinal member is configured to be nested entirely within the first longitudinal member and is extendable from the first longitudinal member to change a distance between the second plurality of electrodes on the second longitudinal member and the first plurality of electrodes on the first longitudinal member; (Col. 8, Lines 55-62)
expanding the first plurality of electrodes (Col. 8, Lines 55-62: wire ends (125a) are deployed); 
extending the second longitudinal member from the first longitudinal member to change the distance between the second plurality of electrodes on the second longitudinal member and the first plurality of electrodes on the first longitudinal member (Col. 8, Lines 55-62: Inner tube (126) is moved axially, and wire bundle (124) is deployed), wherein with respect to the second longitudinal member the second plurality of electrodes remain radially positioned within the first plurality of electrodes; (Fig. 5) and 
initiating a delivery of energy to the first and second longitudinal members from the energy generator to the tissue region of the body to ablate the tissue between the bipolar arrangement of the first and second pluralities of electrodes.
LeVeen, as applied to claim 13 above, is silent regarding providing a bipolar arrangement between the first plurality of electrodes of the first longitudinal member and the second plurality of electrodes of the second longitudinal member; that extending the second longitudinal member from the first longitudinal member alters the bipolar arrangement; and initiating a delivery of energy to the first and second longitudinal members from the energy generator to the tissue region of the body to ablate the tissue between the bipolar arrangement of the first and second pluralities of electrodes.
Ostrovsky, in a similar field of endeavor, teaches a method of ablating tissue comprising providing a bipolar arrangement between a first plurality of electrodes (Fig. 5, Char. 206: array of tines) of a first longitudinal member (Fig. 5, Char. 216 and 206) and at least one electrode (Fig. 5, Char. 208: array of tines) of a second longitudinal member; (Fig. 5, Char. 218 and 208; Page 4, Par. [0048]: each of the arrays has a positive and negative polarity respectively, forming a bipolar system) and initiating a delivery of energy to the first and second longitudinal members from the energy generator to the tissue region of the body to ablate the tissue between the bipolar arrangement of the first and second pluralities of electrodes. (Page 10, Claim 25)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified LeVeen to incorporate the teachings of Ostrovsky, and configure the electrodes (wire bundles 124 and 125) of LeVeen to operate in a bipolar fashion with each other such that a target tissue between the wire bundles (124 and 125) of LeVeen is subject to ablation when energy is delivered to the bipolar arrangement of the wire bundles (124 and 125); and initiating a delivery of energy to wire bundles (124 and 125) of LeVeen from the energy generator to ablate tissue between the bipolar arrangement of the wire bundles (124 and 125) of LeVeen. Using a bipolar configuration would allow for the device to benefit from higher efficiency and greater control of the shape of the ablation region, as suggested in Ostrovsky. (Page 2, Par. [0035])
In this combination, extending the second longitudinal member from the first longitudinal member would naturally alter the bipolar arrangement at least in that the ablation area and field strength of the bipolar system would be altered with the distance between the electrodes of the first and second longitudinal members.
Regarding claim 14, the combination of LeVeen/Ostrovsky, as applied to claim 13 above, teaches the tissue region comprises prostate tissue. (LeVeen: Col. 5, Lines 7-11)
Regarding claim 15, the combination of LeVeen/Ostrovsky, as applied to claim 13 above, teaches the first plurality of electrodes of the first longitudinal member are expandable in a basket-like configuration. (LeVeen: Fig. 5: Wire distal ends (125a) are expandable in a basket-like configuration)
Regarding claim 16, the combination of LeVeen/Ostrovsky, as applied to claim 15 above, teaches the first plurality of electrodes are located laterally along the basket-like configuration. (LeVeen: Fig 5: Wire distal ends (125) extend radially (laterally) from the central axis of outer tube (127))
Regarding claim 20, the combination of LeVeen/Ostrovsky, as applied to claim 13 above, does not explicitly teach adjusting the position of the longitudinal member to ablate a second tissue region.
Ostrovsky further teaches repositioning an ablation probe to ablate remaining, unablated portions of target tissue. (Page 3, Par. [0044])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of LeVeen/Ostrovsky, as applied to claim 13 above, to further include the teachings of Ostrovsky, and adjust the position of the longitudinal member to ablate a second tissue region. Doing so would ensure that the procedure is complete, and all of the target tissue has been successfully and sufficiently ablated, as implied in Ostrovsky. (Page 3, Par. [0044])
Claims 4, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over LeVeen (US 5,827,276) in view of Ostrovsky (US 2005/0107781 A1), as applied to claims 1 and 13 above respectively, and further in view of Deem et al. (hereinafter “Deem”) (US 2005/0288730 A1).
Regarding claims 4 and 9, the combination of LeVeen/Ostrovsky, as applied to claim 1 above, does not explicitly teach the first plurality of electrodes of the first longitudinal member are expandable in a helical coil; and the second plurality of electrodes of the second longitudinal member are expandable in a helical coil.
		Deem, in a similar field of endeavor, teaches a plurality of electrodes expandable in a helical coil. (Fig. 4: Electrodes (212) are expandable in a helical coil)
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of LeVeen/Ostrovsky, as applied to claim 1 above, to incorporate the teachings of Deem, and include the helical coil configuration of electrodes (212) of Deem in place of the wire bundles (124 and 125) of LeVeen. Doing so would be a simple substitution of one electrode configuration for another, for the predictable result of ablating tissue.
Regarding claim 17, the combination of LeVeen/Ostrovsky, as applied to claim 13 above, is silent regarding the first plurality of electrodes of the first longitudinal member being expandable in a helical coil.
		Deem, in a similar field of endeavor, teaches a plurality of electrodes expandable in a helical coil. (Fig. 4: Electrodes (212) are expandable in a helical coil)
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of LeVeen/Ostrovsky, as applied to claim 13 above, to incorporate the teachings of Deem, and include the helical coil configuration of electrodes (212) of Deem in place of the basket-like electrode wire configuration (wire bundle 125) of LeVeen. Doing so would be a simple substitution of one electrode configuration for another, for the predictable result of ablating tissue.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over LeVeen (US 5,827,276) in view of Ostrovsky (US 2005/0107781 A1), as applied to claim 1 above, and further in view of Swanson (US 6,107,699).
Regarding claims 11 and 12, the combination of LeVeen/Ostrovsky, as applied to claim 1 above, does not explicitly teach the first plurality of electrodes or the at least one electrode are ball-tip electrodes located on first plurality of expandable ribs, and are configured to provide an area of high current density
Swanson, in a similar field of endeavor, teaches Swanson, in a similar field of endeavor, teaches an ablation device (Fig. 1, Char 16: probe) comprising ball-tip electrodes (Col. 37, Lines 52-57: the portions of the electrodes in contact with tissue are spherical) wherein the electrodes are capable of producing areas of high current density. (Col. 39, Lines 39-42: there is high current density at the electrodes)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of LeVeen/Ostrovsky, as applied to claim 1 above, to incorporate the teachings of Swanson and use spherical electrodes capable of creating high current density in place of the wire distal ends (124a and 125a) of LeVeen as the energy delivery elements. Doing so would allow the device to benefit from needing fewer active electrodes to ablate tissue, reducing the power requirements of the device, as suggested by Swanson: Col. 43, Lines 43-51.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681. The examiner can normally be reached Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.S.B./					/THOMAS A GIULIANI/
Examiner, Art Unit 3794                                    Primary Examiner, Art Unit 3794